        Case 1:18-md-02865-LAK Document 210 Filed 10/18/19 Page 1 of 1



                              FRCP 26(c)(1) CERTIFICATION

       The undersigned hereby certifies that counsel Third-Party Defendant, ED&F Man Capital

Markets conferred in good faith with counsel for Plaintiff Skatteforvaltningen (“SKAT”) regarding

the foregoing motion in an attempt to obviate the need for foregoing protective order. On October

15, 2019, counsel for ED&F and SKAT held a teleconference, during which counsel for ED&F

requested that SKAT withdraw its discovery requests directed to ED&F, and advised counsel that

if it did not do so, ED&F would move for a protective order. On October 17, 2019 counsel for

SKAT advised via email that SKAT would not be withdrawing its discovery requests to ED&F.

Similarly, on October 10, 2019, counsel for ED&F in the English Action sent a letter (attached

hereto as Exhibit A) to counsel for SKAT in the English Action, Pinsent Masons LLP, requesting

that SKAT withdraw its discovery requests in the US Action. That request was denied.




                                                    /s/ Brian S. Fraser

                                                    Attorney for ED&F Man Capital Markets
